DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 1, line 15, the term “the hyperventilating ventilation being is applied to the patient” should be replaced with -- the hyperventilating ventilation is being [[is]] applied to the patient --
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of determining the non-hyperventilating or hyperventilating ventilation being applied to the patient based indications by of end-tidal carbon dioxide expired by the patient and the respiratory rate of the patient derived from at least the analysis of the capnography waveform by the capnography monitor is considered a mental process.
The claims fail to provide limitations that are indicative of integration into a practical application. Specifically, 
the claims do not provide an improvements to the functioning of a computer, or to any other technology or technical field as they are using spectral analysis techniques well known in the art. 
The claims fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition as the output of the claims is merely communicated data to second device. 
The claims fail to applying the judicial exception with, or by use of, a particular machine as the claims rely on general field of use components and generic computer elements. 
The claims fail to effecting a transformation or reduction of a particular article to a different state or thing as it focuses merely on data communication. 
Thus, Examiner believes the claims are merely generally linking the use of the judicial exception to a particular technological environment of respiratory monitoring using sound and capnography.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because analyzing a capnography waveform of a patient is an insignificant extrasolution data gathering activity and generating and communicating a hyperventilation alert is a generic postsolution activity.
Furthermore capnography monitors and respiratory monitors are general fields of use and controllers are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of sensing physiological data for processing. Dependent claims 1-15 also do not add significantly more to the exception as they merely specify what rules the mental process is performed with, what rules the generic postsolution activity is performed with, and gives some example of general of field use components that could be used with the system.
Regarding Claim 16, the claim(s) is directed to the abstract idea of determining the non-hyperventilating or hyperventilating ventilation being applied to the patient based indications by of end-tidal carbon dioxide expired by the patient and the respiratory rate of the patient derived from at least the analysis of the capnography waveform by the capnography monitor is considered a mental process.
The claims fail to provide limitations that are indicative of integration into a practical application. Specifically, 
the claims do not provide an improvements to the functioning of a computer, or to any other technology or technical field as they are using spectral analysis techniques well known in the art. 
The claims fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition as the output of the claims is merely communicated data to second device. 
The claims fail to applying the judicial exception with, or by use of, a particular machine as the claims rely on general field of use components and generic computer elements. 
The claims fail to effecting a transformation or reduction of a particular article to a different state or thing as it focuses merely on data communication. 
Thus, Examiner believes the claims are merely generally linking the use of the judicial exception to a particular technological environment of respiratory monitoring using sound and capnography.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because analyzing a capnography waveform of a patient is an insignificant extrasolution data gathering activity and generating and communicating a hyperventilation alert is a generic postsolution activity.
Furthermore capnography monitors and respiratory monitors are general fields of use and controllers are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of sensing physiological data for processing. Dependent claims 17-20 also do not add significantly more to the exception as they merely specify what rules the mental process is performed with.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaeizadeh et al (US 2013/0324873) (“Babaeizadeh”) as noted in Applicant IDS dated 2/27/2018 in view of Liu et al (US 2010/0280392) (“Liu”) and further in view of Lee et al (US 2010/0100000) (“Lee”).
Regarding Claim 1, while Babaeizadeh teaches a monitoring device having a capnography capability (Abstract, [0026]), comprising a ventilation monitoring controller for determining between a non-hyperventilating ventilation being applied to a patient and a hyperventilating ventilation being applied to the patient ([0036], [0047]), the ventilation monitoring controller comprising: 
a capnography monitor configured to analyze a capnography waveform of a patient ([0026] CO2 monitor 20); and 
a respiration monitor ([0031] breath characterizer 32), 
wherein the respiration monitor is configured to determine the non- hyperventilating ventilation is being applied to the patient based on an indication, derived from at least the analysis of the capnography waveform by the capnography monitor, that the non-hyperventilating ventilation is being applied to the patient by an end-tidal carbon dioxide expired by the patient and a respiratory rate of the patient (Fig. 3, [0046] true breaths sent to analysis at step 334, [0047] analysis of true breaths characterizes therapy and a subject’s ventilation state), and 
wherein the respiration monitor is configured to determine the hyperventilating ventilation is being applied to the patient based on a collective indication, derived from at least the analysis of the capnography waveform by the capnography monitor, by both the end-tidal carbon dioxide expired by the patient and the respiratory rate of the patient ([0047], [0052]);  
wherein the respiration monitor is configured to generate a hyperventilation alert responsive to a determination by the respiration monitor that the hyperventilation is being applied to the patient ([0052] “On the other hand, if the respiration rate 820 and etCO2 trend parameters fail to indicate effective CPR, a corresponding clinical guidance instruction and/or an alert is issued at the output step 340.”); and
a connection with another device, wherein the ventilation monitoring controller communicates the hyperventilation alert from the respiration monitor to said another device ([0035] “The effectiveness of the patient therapy as determined by therapy analyzer 36 may be communicated back to the user via an output generator 40 in several ways… Although display 60 and annunciator 62 are shown in FIG. 1 as residing in monitor 20, it is understood that either may be disposed in analyzer 22 or in a completely different location such as a networked central monitoring location.”),
Babaeizadeh fails to teach wherein the respiration monitor is operable to determine the non-hyperventilating ventilation based on an indication by one of an end-tidal carbon dioxide expired by the patient or a respiratory rate of the patient.
Liu teaches that sensitivity and specificity can be optimized in a diagnosis by setting an OR or an AND rule for making a positive determination from two sets of input data ([0084]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the diagnosis rule of Babaeizadeh as the AND rule of Liu where diagnosis of hyperventilation is made on both datasets indicating supporting this diagnosis and a diagnosis of nonhyperventilation is made on either dataset not supporting this diagnosis as a way to enhance specificity relative to the individual tests. Furthermore, this optimization in relation to sensitivity and specificity would be obvious to one of ordinary skill in the art as disordered breathing evaluation by two datasets is known to relate to evaluation sensitivity and specificity (Lee: Abstract, [0047]-[0048] disordered breathing includes hyperventilation, [0049] where the two sets of input data utilized to analyze disordered breathing is chosen for improved sensitivity and specificity). 
Regarding Claim 6, Babaeizadeh, Liu, and Lee teach the ventilation monitoring controller of claim 1, and Babaeizadeh further teaches
wherein an analysis of the capnography waveform by the capnography monitor includes:
the capnography monitor being configured to compute the respiratory rate of the patient ([0004] the prior art acknowledges that a capnography signal is operable to distinguish respiratory rate of a patient); and 
where a determination by the respiration monitor between the non-hyperventilating ventilation being applied to the patient and the hyperventilating ventilation being applied to the patient includes: 
the respiration monitor being configured to monitor the respiratory rate as computed by the capnography monitor relative to a respiration rate threshold delineating the non-hyperventilating ventilation being applied to the patient and the hyperventilating ventilation being applied to the patient  ([0047], [0052] hyperventilation condition characterized by a respiration rate of above 15 breaths per minute).
Regarding Claim 7, Babaeizadeh, Liu, and Lee teach the ventilation monitoring controller of claim 6, and Babaeizadeh further teaches
wherein a determination by the respiration monitor that the non-hyperventilating ventilation is being applied to the patient includes: 
the respiration monitor being configured to detect the respiratory rate as computed by the capnography monitor being less than the respiratory rate threshold; and 
wherein a determination by the respiration monitor that the hyperventilating ventilation is being applied to the patient includes: 
the respiration monitor being configured to detect the respiratory rate as computed by the capnography monitor being greater than the respiratory rate threshold (See Claim 6 Rejection, respiratory rate above a certain threshold used to characterize hyperventilation).  
Regarding Claim 15, Babaeizadeh, Liu, and Lee teach the ventilation monitoring controller of claim 1, wherein the monitoring device is one of a carbon dioxide monitoring device, an electrocardiogram monitorin device, and a defibrillation monitoring device (Fig. 1, [0026] CO2 monitor).  

Regarding Claim 16, while Babaeizadeh teaches a monitoring device incorporating a ventilation monitoring controller 30including a capnography monitor and a respiration monitor (Abstract, [0026], [0031] breath characterizer 32), a ventilation monitoring method for determining between a non-hyperventilating ventilation being 20WO 2017/037565PCT/IB2016/054996 applied to a patient and a hyperventilating ventilation being applied to the patient ([0036], [0047]), the ventilation monitoring method comprising: 
the capnography monitor analyzing a capnography waveform of a patient ([0026] CO2 monitor 20); and 
the respiration monitor determining the non- hyperventilating ventilation being applied to the patient based on an indication, derived from at least the analysis of the capnography waveform by the capnography monitor, that the non-hyperventilating ventilation is being applied to the patient by at least one of an end-tidal carbon dioxide expired by the patient and a respiratory rate of the patient (Fig. 3, [0046] true breaths sent to analysis at step 334, [0047] analysis of true breaths characterizes therapy and a subject’s ventilation state), and 
the respiration monitor determining the hyperventilating ventilation being applied to the patient based on a collective indication, derived from at least the analysis of the capnography waveform by the capnography monitor, that the non-hyperventilating ventilation is being applied to the patient by both the end-tidal carbon dioxide expired by the patient and the respiratory rate of the patient ([0047], [0052]);  
wherein the respiration monitor generating a hyperventilation alert responsive to a determination by the respiration monitor of a hyperventilation being applied to the patient ([0052] “On the other hand, if the respiration rate 820 and etCO2 trend parameters fail to indicate effective CPR, a corresponding clinical guidance instruction and/or an alert is issued at the output step 340.”),
the ventilation monitoring controller communicating with another device a hyperventilation alert when the respiration monitor determines the hyperventilating ventilation is being applied to the patient ([0035] “The effectiveness of the patient therapy as determined by therapy analyzer 36 may be communicated back to the user via an output generator 40 in several ways… Although display 60 and annunciator 62 are shown in FIG. 1 as residing in monitor 20, it is understood that either may be disposed in analyzer 22 or in a completely different location such as a networked central monitoring location.”),
Babaeizadeh fails to teach wherein the respiration monitor is operable to determine the non-hyperventilating ventilation based on an indication by one of an end-tidal carbon dioxide expired by the patient or a respiratory rate of the patient.
Liu teaches that sensitivity and specificity can be optimized in a diagnosis by setting an OR or an AND rule for making a positive determination from two sets of input data ([0084]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the diagnosis rule of Babaeizadeh as the AND rule of Liu where diagnosis of hyperventilation is made on both datasets indicating supporting this diagnosis and a diagnosis of nonhyperventilation is made on either dataset not supporting this diagnosis as a way to enhance specificity relative to the individual tests. Furthermore, this optimization in relation to sensitivity and specificity would be obvious to one of ordinary skill in the art as disordered breathing evaluation by two datasets is known to relate to evaluation sensitivity and specificity (Lee: Abstract, [0047]-[0048] disordered breathing includes hyperventilation, [0049] where the two sets of input data utilized to analyze disordered breathing is chosen for improved sensitivity and specificity).

Claim(s) 2, 3, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaeizadeh in view of Liu and further in view of Lee and further in view of Daya et al (“Hyperventilation Alert During Out-of-Hospital Cardiopulmonary Resuscitation Using an Automated Capnogram Analysis Algorithm”) (“Daya”) as noted in Applicant IDS dated 2/27/2018.
Regarding Claim 2, while Babaeizadeh, Liu, and Lee teach the ventilation monitoring controller of claim 1, wherein the analysis of the capnography waveform by the capnography monitor includes:
the capnography monitor being configured to compute the end-tidal carbon dioxide expired by the patient ([0036]-[0038] capnography monitor provides CO2 values, which provide end-tidal CO2 values); and  Attorney Docket No.: 2015P00895WOUS Page 5 of 15 
wherein a determination by the respiration monitor between the non-hyperventilating ventilation being applied to the patient and the hyperventilating ventilation being applied to the patient includes: 
the respiration monitor being configured to monitor the end-tidal carbon dioxide as computed by the capnography monitor relative to an end-tidal carbon dioxide change threshold delineating the non-hyperventilating ventilation being applied to the patient and the hyperventilating ventilation being applied to the patient ([0047], [0052] effective therapy is delineated by an change threshold, i.e. negative change in etCO2 may indicate hyperventilation), their combined efforts fail to teach the delineation being based on an end-tidal carbon dioxide threshold.
However Daya teaches a hyperventilation analysis method (Abstract) wherein hyperventilation is characterized by a specific threshold combination of respiration rate and end-tidal CO2 (Abstract “The hyperventilation algorithm employs exponentially-weighted moving-average filtering (alpha=0.25) to compute respiration rate (RR) and EtCO2 trends from individual breath-breath intervals and breath EtCO2 measurements. A combination of RR and EtCO2 is used in the decision tree. The algorithm was tested using a threshold of RR > 12 bpm and EtCO2 < 20 mmHg.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add an end-tidal CO2 threshold to the hyperventilation determination of Babaeizadeh to ensure accurate determination of effectiveness of a subject’s therapy.
Regarding Claim 3, Babaeizadeh, Liu, Lee, and Daya teach the ventilation monitoring controller of claim 2, 
wherein a determination by the respiration monitor that the non-hyperventilating ventilation being applied to the patient includes: 
the respiration monitor being configured to detect the end-tidal carbon dioxide as computed by the capnography monitor being greater than the end-tidal carbon dioxide threshold; and 
wherein a determination by the respiration monitor that the hyperventilating ventilation being applied to the patient includes: 
the respiration monitor being configured to detect the end-tidal carbon dioxide as computed by the capnography monitor being less than the end-tidal carbon dioxide threshold (See Claim 2 Rejection, Daya: Abstract).  

Regarding Claim 10, while Babaeizadeh, Liu, and Lee teach the ventilation monitoring controller of claim 1, and Babaeizadeh further teaches
wherein an analysis of the capnography waveform by the capnography monitor includes: 
the capnography monitor being configured to compute the end-tidal carbon dioxide expired by the patient and to compute the respiration rate of the patient ([0036]-[0038] capnography monitor provides CO2 values, which provide end-tidal CO2 values, [0004] the prior art acknowledges that a capnography signal is operable to distinguish respiratory rate of a patient); and
wherein a determination by the respiration monitor between the non-hyperventilating ventilation being applied to the patient and the hyperventilating ventilation being applied to the patient includes: 
the respiration monitor being configured to monitor the end-tidal carbon dioxide as computed by the capnography monitor relative to an end-tidal carbon dioxide change threshold delineating the non-hyperventilating ventilation being applied to the patient and the hyperventilating ventilation being applied to the patient ([0047], [0052] effective therapy is delineated by an change threshold, i.e. negative change in etCO2 may indicate hyperventilation); and 
the respiration monitor being further configured to monitor the respiratory rate as computed by the capnography monitor relative to a respiration rate threshold delineating the non-hyperventilating ventilation being applied to the patient and the hyperventilating ventilation being applied to the patient ([0047], [0052] hyperventilation condition characterized by a respiration rate of above 15 breaths per minute),
Babaeizadeh fails to teach the delineation being based on an end-tidal carbon dioxide threshold.
However Daya teaches a hyperventilation analysis method (Abstract) wherein hyperventilation is characterized by a specific threshold combination of respiration rate and end-tidal CO2 (Abstract “The hyperventilation algorithm employs exponentially-weighted moving-average filtering (alpha=0.25) to compute respiration rate (RR) and EtCO2 trends from individual breath-breath intervals and breath EtCO2 measurements. A combination of RR and EtCO2 is used in the decision tree. The algorithm was tested using a threshold of RR > 12 bpm and EtCO2 < 20 mmHg.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add an end-tidal CO2 threshold to the hyperventilation determination of Babaeizadeh to ensure accurate determination of effectiveness of a subject’s therapy.
Regarding Claim 11, Babaeizadeh, Liu, Lee, and Daya teach the ventilation monitoring controller of claim 10, 
wherein a determination by the respiration monitor that the non-hyperventilating ventilation is being applied to the patient includes the respiration monitor being configured to detect an individual occurrence of one of 
the end-tidal carbon dioxide as computed by the capnography monitor being greater than the end-tidal carbon dioxide threshold, and 
the respiratory rate as computed by the capnography monitor being less than the respiratory rate threshold (See Claim 10 Rejection, Daya teaches using thresholds for both parameters for delineating between non-hyperventilation and hyperventilation); and
wherein a determination by the respiration monitor that the hyperventilating ventilation is being applied to the patient includes the respiration monitor being configured to detect a concurrent occurrence of
the end-tidal carbon dioxide as computed by the capnography monitor being less than the end-tidal carbon dioxide threshold, and 
the respiratory rate as computed by the capnography monitor being greater than the respiratory rate threshold (See Claim 10 Rejection, Daya teaches using thresholds for both parameters for delineating between non-hyperventilation and hyperventilation).

Regarding Claim 17, while Babaeizadeh, Liu, and Lee teach the ventilation monitoring method of claim 16, and Babaeizadeh further teaches
wherein an analysis of the capnography waveform by the capnography monitor includes:
the capnography monitor computing the end-tidal carbon dioxide expired by the patient and computing the respiration rate of the patient ([0036]-[0038] capnography monitor provides CO2 values, which provide end-tidal CO2 values, [0046], Fig. 3, true breaths taught as being used to determine respiratory rate); and
wherein the determination by the respiration monitor between the non- hyperventilating ventilation being applied to the patient and the hyperventilating 20ventilation being applied to the patient includes: 
the respiration monitor monitoring the end-tidal carbon dioxide as computed by the capnography monitor relative to an end-tidal carbon dioxide change threshold delineating the non-hyperventilating ventilation being applied to the patient and the hyperventilating ventilation being applied to the patient ([0047], [0052] effective therapy is delineated by a change threshold, i.e. negative change in etCO2 may indicate hyperventilation); and 
the respiration monitor monitoring the respiratory rate as computed by the capnography monitor relative to a respiration rate threshold delineating the non-hyperventilating ventilation being applied to the patient and the hyperventilating ventilation being applied to the patient ([0047], [0052] hyperventilation condition characterized by a respiration rate of above 15 breaths per minute),
Their combined efforts fail to teach the delineation being based on an end-tidal carbon dioxide threshold.
However Daya teaches a hyperventilation analysis method (Abstract) wherein hyperventilation is characterized by a specific threshold combination of respiration rate and end-tidal CO2 (Abstract “The hyperventilation algorithm employs exponentially-weighted moving-average filtering (alpha=0.25) to compute respiration rate (RR) and EtCO2 trends from individual breath-breath intervals and breath EtCO2 measurements. A combination of RR and EtCO2 is used in the decision tree. The algorithm was tested using a threshold of RR > 12 bpm and EtCO2 < 20 mmHg.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add an end-tidal CO2 threshold to the hyperventilation determination of Babaeizadeh to ensure accurate determination of effectiveness of a subject’s therapy.
Regarding Claim 18, while Babaeizadeh, Freeman, and Daya teach the ventilation monitoring method of claim 17,
wherein a determination by the respiration monitor that the non-hyperventilating ventilation is being applied to the patient includes the respiration monitor being operable to detect an individual occurrence of one of:
the end-tidal carbon dioxide as computed by the capnography monitor being greater than the end-tidal carbon dioxide threshold, and 
the respiratory rate as computed by the capnography monitor being less than the respiratory rate threshold (See Claim 17 Rejection, Daya teaches using thresholds for both parameters for delineating between non-hyperventilation and hyperventilation); and
wherein a determination by the respiration monitor that the hyperventilating ventilation is being applied to the patient includes the respiration monitor being operable to detect a concurrent occurrence of:
the end-tidal carbon dioxide as computed by the capnography monitor being less than the end-tidal carbon dioxide threshold, and 
the respiratory rate as computed by the capnography monitor being greater than the respiratory rate threshold  (See Claim 17 Rejection, Daya teaches using thresholds for both parameters for delineating between non-hyperventilation and hyperventilation).

Claim(s) 4, 5, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaeizadeh in view of Liu and further in view of Lee and further in view of Daya and further in view of Lee et al (US 2008/0058873) (“Lee 2”).
Regarding Claim 4, while Babaeizadeh, Liu, Lee, and Daya teach the ventilation monitoring controller of claim 2,
wherein a determination by the respiration monitor that the non-hyperventilating ventilation being applied to the patient includes: 
the respiration monitor being configured to detect the end-tidal carbon dioxide as computed by the capnography monitor being less than the end-tidal carbon dioxide threshold (See Claim 2 Rejection);  
Their combined efforts fail to teach
the respiration monitor determining hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a duration less than a specified time period; and 
the respiration monitor determining non-hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a duration greater than a specified time period.
However Lee 2 teaches a medical device (Abstract) that teaches that a respiratory condition may be positively identified by a parameter occurring for over a threshold detection period ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the hyperventilation condition in Babaeizadeh with a duration threshold as taught by Lee 2 as this improves confidence that the hyperventilation symptom is not just the result of signal noise.
Regarding Claim 5, while Babaeizadeh, Liu, Lee, and Daya teach the ventilation monitoring controller of claim 2,
wherein a determination by the respiration monitor that the non-hyperventilating ventilation being applied to the patient includes: 
the respiration monitor being configured to detect the end-tidal carbon dioxide as computed by the capnography monitor being less than the end-tidal carbon dioxide threshold (See Claim 2 Rejection); and 
Their combined efforts fail to teach
the respiration monitor determining hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a number of respiration cycles less than a specified number of respiration cycles; and 
the respiration monitor determining non-hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a number of respiration cycles greater than a specified number of respiration cycles.
However Lee 2 teaches a medical device (Abstract) that teaches that a respiratory condition may be positively identified by a parameter occurring for over a threshold detection period ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the hyperventilation condition in Babaeizadeh with a duration threshold as taught by Lee 2 as this improves confidence that the hyperventilation symptom is not just the result of signal noise. Furthermore, it would be obvious to note that a length of time can equivalently be characterized by a number of breathing cycles or a number of seconds.

Regarding Claim 12, while Babaeizadeh, Liu, Lee, and Daya teach the ventilation monitoring controller of claim 10, 
wherein a determination by the respiration monitor that the non-hyperventilating ventilation is being applied to the patient includes the respiration monitor being configured to detect an individual occurrence of one of 
the end-tidal carbon dioxide as computed by the capnography monitor being less than the end-tidal carbon dioxide threshold (See Claim 10 Rejection); and 
the respiration monitor being configured to detect the respiratory rate as computed by the capnography monitor being greater than the respiratory rate threshold (See Claim 10 Rejection)
Their combined efforts fail to teach
the respiration monitor determining hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a duration less than a specified time period; and 
the respiration monitor determining non-hyperventilation when the respiratory rate is less than the respiratory rate threshold for a duration less than a specified time period; 
the respiration monitor determining non-hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a duration greater a specified time period; and
the respiration monitor determining hyperventilation when the respiratory rate is less than the respiratory rate threshold for a duration greater than a specified time period.
However Lee 2 teaches a medical device (Abstract) that teaches that a respiratory condition may be positively identified by a parameter occurring for over a threshold detection period ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the hyperventilation condition in Babaeizadeh with a duration threshold as taught by Lee 2 as this improves confidence that the hyperventilation symptom is not just the result of signal noise. 
Regarding Claim 13, while Babaeizadeh, Liu, Lee, and Daya teach the ventilation monitoring controller of claim 10, 
wherein a determination by the respiration monitor that the non-hyperventilating ventilation is being applied to the patient includes the respiration monitor being configured to detect an individual occurrence of one of 
the end-tidal carbon dioxide as computed by the capnography monitor being less than the end-tidal carbon dioxide threshold (See Claim 10 Rejection); and 
the respiration monitor being configured to detect the respiratory rate as computed by the capnography monitor being greater than the respiratory rate threshold (See Claim 10 Rejection)
Their combined efforts fail to teach
the respiration monitor determining hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a number of respiration cycles less than a specified number of respiration cycles;
the respiration monitor determining non-hyperventilation when the respiratory rate is less than the respiratory rate threshold for a number of respiration cycles less than a specified number of respiration cycles;
the respiration monitor determining non-hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a number of respiration cycles greater than a specified number of respiration cycles.
the respiration monitor determining hyperventilation when the respiratory rate is less than the respiratory rate threshold for a number of respiration cycles greater than a specified number of respiration cycles.
However Lee 2 teaches a medical device (Abstract) that teaches that a respiratory condition may be positively identified by a parameter occurring for over a threshold detection period ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the hyperventilation condition in Babaeizadeh with a duration threshold as taught by Lee 2 as this improves confidence that the hyperventilation symptom is not just the result of signal noise. Furthermore, it would be obvious to note that a length of time can equivalently be characterized by a number of breathing cycles or a number of seconds.

Regarding Claim 19, while Babaeizadeh, Liu, Lee, and Daya teach the ventilation monitoring method of claim 17, 
wherein a determination by the respiration monitor that the non-hyperventilating ventilation is being applied to the patient includes: 
the respiration monitor being operable to detect an individual occurrence of one of 
the end-tidal carbon dioxide as computed by the capnography monitor being less than the end-tidal carbon dioxide threshold (See Claim 17 Rejection); and 
the respiration monitor being configured to detect the respiratory rate as computed by the capnography monitor being greater than the respiratory rate threshold (See Claim 17 Rejection)
Their combined efforts fail to teach
the respiration monitor determining hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a duration less than a specified time period; and 
the respiration monitor determining non-hyperventilation when the respiratory rate is less than the respiratory rate threshold for a duration less than a specified time period; 
the respiration monitor determining non-hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a duration greater a specified time period; and
the respiration monitor determining hyperventilation when the respiratory rate is less than the respiratory rate threshold for a duration greater than a specified time period.
However Lee 2 teaches a medical device (Abstract) that teaches that a respiratory condition may be positively identified by a parameter occurring for over a threshold detection period ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the hyperventilation condition in Babaeizadeh with a duration threshold as taught by Lee 2 as this improves confidence that the hyperventilation symptom is not just the result of signal noise.
Regarding Claim 20, while Babaeizadeh, Liu, Lee, and Daya teach the ventilation monitoring method of claim 17, 
wherein a determination by the respiration monitor that the non-hyperventilating ventilation is being applied to the patient includes the respiration monitor being configured to detect an individual occurrence of one of 
the end-tidal carbon dioxide as computed by the capnography monitor being less than the end-tidal carbon dioxide threshold (See Claim 17 Rejection); and 
the respiration monitor being operable to detect the respiratory rate as computed by the capnography monitor being greater than the respiratory rate threshold (See Claim 17 Rejection)
Their combined efforts fail to teach
the respiration monitor determining hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a number of respiration cycles less than a specified number of respiration cycles;
the respiration monitor determining non-hyperventilation when the respiratory rate is less than the respiratory rate threshold for a number of respiration cycles less than a specified number of respiration cycles;
the respiration monitor determining non-hyperventilation when the end-tidal carbon dioxide is less than the end-tidal carbon dioxide threshold for a number of respiration cycles greater than a specified number of respiration cycles.
the respiration monitor determining hyperventilation when the respiratory rate is less than the respiratory rate threshold for a number of respiration cycles greater than a specified number of respiration cycles.
However Lee 2 teaches a medical device (Abstract) that teaches that a respiratory condition may be positively identified by a parameter occurring for over a threshold detection period ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the hyperventilation condition in Babaeizadeh with a duration threshold as taught by Lee 2 as this improves confidence that the hyperventilation symptom is not just the result of signal noise. Furthermore, it would be obvious to note that a length of time can equivalently be characterized by a number of breathing cycles or a number of seconds.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaeizadeh in view of Liu and further in view of Lee and further in view of Lee 2.
Regarding Claim 8, while Babaeizadeh, Liu, and Lee teach ventilation monitoring controller of claim 6,
wherein a determination by the respiration monitor that the non-hyperventilating ventilation is being applied to the patient includes: 
the respiration monitor being configured to detect the respiratory rate as computed by the capnography monitor being greater than the respiratory rate threshold (See Claim 6 Rejection)
Babaeizadeh fails to teach
the respiration monitor determining non-hyperventilation when the respiratory rate is less than the respiratory rate threshold for a duration less than a specified time period; and 
the respiration monitor determining hyperventilation when the respiratory rate is less than the respiratory rate threshold for a duration greater than a specified time period.
However Lee 2 teaches a medical device (Abstract) that teaches that a respiratory condition may be positively identified by a parameter occurring for over a threshold detection period ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the hyperventilation condition in Babaeizadeh with a duration threshold as taught by Lee 2 as this improves confidence that the hyperventilation symptom is not just the result of signal noise.
Regarding Claim 9, while Babaeizadeh, Liu, and Lee teach the ventilation monitoring controller of claim 6,
wherein a determination by the respiration monitor that the non-hyperventilating ventilation is being applied to the patient includes: 
the respiration monitor being configured to detect the respiratory rate as computed by the capnography monitor being greater than the respiratory rate threshold (See Claim 6 Rejection)
Babaeizadeh fails to teach
the respiration monitor determining non-hyperventilation when the respiratory rate is less than the respiratory rate threshold for a number of respiration cycles less than a specified number of respiration cycles; and 
the respiration monitor determining hyperventilation when the respiratory rate is less than the respiratory rate threshold for a number of respiration cycles greater than a specified number of respiration cycles.
However Lee 2 teaches a medical device (Abstract) that teaches that a respiratory condition may be positively identified by a parameter occurring for over a threshold detection period ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the hyperventilation condition in Babaeizadeh with a duration threshold as taught by Lee 2 as this improves confidence that the hyperventilation symptom is not just the result of signal noise. Furthermore, it would be obvious to note that a length of time can equivalently be characterized by a number of breathing cycles or a number of seconds.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaeizadeh in view of Liu and further in view of Lee and further in view of Daya and further in view of Bertinetti et al (US 2013/0239960) (“Bertinetti”).
Regarding Claim 14, while Babaeizadeh, Liu, Lee, and Daya teach the ventilation monitoring controller of claim 11, and Babaeizadeh further teaches
wherein the hyperventilation alert is at least one of a visual message and an 20audible alarm ([0047] alert provided to output guidance, [0035] output instructions may be displayed alarms), their combined efforts fail to teach wherein the respiration monitor is configured to terminate the hyperventilation alert responsive to a subsequent determination by the respiration monitor that the non-hyperventilating ventilation is being applied to the patient.  
However Bertinetti teaches a treatment system (Abstract) and further teaches that when treatment parameters are in a desired range, an alarm may be deactivated ([0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that responsive to a subsequent determination by the respiration monitor of the non-hyperventilating ventilation by Baabeizadeh, to deactivate the alarm, as taught Bertinetti as the condition the alarm is responding to, is no longer occurring.

Response to Arguments
Applicant’s amendments and arguments filed 1/20/2022 with respect to the 35 USC 101 rejections have been fully considered, but are not persuasive. Applicant reasserts the arguments that 1) the claims provide an improvement in function of a computer aspect of ventilation by known monitoring devices further incorporating capnography beyond the expected respiratory sound monitoring and 2) that the claims provide an improving in function of a computer aspect of ventilation by utilizing a single parameter to make a decision on hyperventilation-related health issues. These arguments were addressed in the previous non-final office action dated 10/20/2021.
Applicant’s amendments and arguments filed 1/20/2022 with respect to the 35 USC 103 rejections of claims 1, 6, 7, 15 and 16 under Babaeizadeh have been fully considered, and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s remaining arguments filed 1/20/2022 with respect to the 35 USC 103 rejections of claims 1 and 16 under Babaeizadeh, Liu, and Lee have been fully considered, but are not persuasive. 
Applicant argues that the combination of Babaeizadeh, Liu, and Lee do not describe, teach, or outline a modification of Babaeizadeh “wherein the respiration monitor is configured to determine the non- hyperventilating ventilation is being applied to the patient based on an indication, derived from at least the analysis of the capnography waveform by the capnography monitor, that the non-hyperventilating ventilation is being applied to the patient by one of an end-tidal carbon dioxide expired by the patient or a respiratory rate of the patient” (Claim 1) or where “the respiration monitor determining the non- hyperventilating ventilation is being applied to the patient based on an indication, derived from at least the analysis of the capnography waveform by the capnography monitor, that the non-hyperventilating ventilation is being applied to the patient by one of an end-tidal carbon dioxide expired by the patient or a respiratory rate of the patient” (Claim 16). Examiner respectfully disagrees. Babaeizadeh clearly outlines rules for using end-tidal carbon dioxide and respiratory rate to determine hyperventilating ventilation ([0047]) and non-hyperventilating ventilation ([0052]). The disparity between Babaeizadeh and the claims of the instant application are how to interpret differences in ventilation state shown in these two datasets. One of ordinary skill in the art would understand that there is a trade in false positives and false negatives depending on whether you interpret either dataset indicating hyperventilating ventilation as the patient having hyperventilating ventilation applied. Liu confirms this as a generally known idea in medical diagnosis, and that optimization for a positive determination can be done at a user’s discretion. And Lee confirms that sensitivity in disordered breathing diagnosis is a concern. Thus, changing Babaeizadeh’s analysis to only making a positive determination of hyperventilating ventilation as a determination of both end-tidal CO2 and respiratory rate showing positive indications of hyperventilating ventilation would be understood as motivated optimization to prevent false positives.
Consequently, dependent claims 2-5, 8-14, and 17-20 remain rejected based on their dependency on rejections claims 1 and 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791